Citation Nr: 1615827	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent prior to January 19, 2010, in excess of 60 percent from January 19, 2010 to March 6, 2012 for interstitial lung fibrosis.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU) prior to March 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2015, the Board remanded the case for a videoconference hearing.

In December 2015, the Veteran testified on the issue herein addressed before the undersigned VLJ.  A hearing transcript is associated with the record.  It is noted a prior hearing was conducted in August 2010 on a different issue by another VLJ that shares a docket number with the matter addressed in this decision.  Testimony was not rendered on the subject matter address in this decision and therefore the VLJ who conducted the August 2010 hearing is not required to participate in this decision.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to TDIU prior to March 6, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to January 19, 2010, service-connected interstitial fibrosis of the lungs was not more nearly manifested by PFT (pulmonary function test) findings for FVC (Forced Vital Capacity) of 75- to 80-percent predicted value, or for DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 66- to 80-percent predicted value; or worse.

2.  From January 19, 2010 to March 6, 2012, service-connected interstitial fibrosis of the lung was note more nearly manifested by FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; and the Veteran was not shown to have cor pulmonale (right heart failure) or pulmonary hypertension, and he did not require outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent prior to January 19, 2010, and in excess of 60 percent from January 19, 2010 to March 6, 2012 for interstitial lung fibrosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a March 2013 letter, prior to the rating decision on appeal.
VA also met its duty to assist the Veteran.  VA associated all relevant records with the claims file.  VA afforded the Veteran a hearing on appeal.  The VLJ conducting the hearing on appeal satisfied the duties under 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issue on appeal, attempted to ascertain the theory of entitlement advanced by the Veteran, and accepted relevant testimony in support of the claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.
II.  Evaluations

The Board notes that this claim was certified and identified at the hearing on appeal as a claim for an earlier effective date.  However, a review of the claims file shows that the claim is more accurately framed as a claim for a higher initial evaluation because the Veteran has consistently disagreed with the assigned disability evaluations for lung disability (fibrosis) since the initial grant in 2011.  Additionally, the Board finds that there is an inferred claim for TDIU prior to March 6, 2012.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (TDIU is an element of all appeals for a higher rating).

At the December 2015 hearing, the Veteran's representative argued that an earlier date is warranted because the Veteran "should have been given an exam back in 2008" and because that is no longer possible.  He further argued that an earlier date is warranted because a 60 percent evaluated was warranted "in the beginning, due to the lack of not having an exam with initial claim."  The VLJ asked if the contention was essentially as follows:  "So you, your contention is that, he's been 100 percent all along and that an earlier exam would have discovered that."  The representative stated that "we're not sure about the 100 percent but our, earlier exam might show that he might, if he had an exam back in 2008 show that he might be at 60 percent at that point and then 2011, uh, 100 percent."  See Hearing Transcript at 5 (December 1, 2015).  The Veteran testified that his symptoms were not as severe in the 2008 time frame as compared to the current time frame.  Id at 5-6.  He reported that his condition had been progressively worse, but was pretty bad all along.  Id at 7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

PFTs are required to evaluate asbestosis except when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, alternative criteria should be used.  38 C.F.R. § 4.96(d)(1)(i).  PFTs are also not used when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  38 C.F.R. § 4.96(d)(1)(ii) .  PFTs are also not used when there have been one or more episodes of acute respiratory failure or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1)(iii) - (iv).

If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, rates are to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5). 

Finally, when there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The General Rating Formula for Interstitial Lung Disease, 38 C.F.R. § 4.97 (Diagnostic Codes 6825- 6833), provides the following:

A rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent predicted value. 

A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted. 

A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 

A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; when outpatient oxygen therapy is required.

In the instances, as here, where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Factual Background

VA received an original claim for VA disability compensation for lung disability on February 5, 2008.  See VA Form 21-526 (February 5, 2008).  In October 2008, the RO denied the claim for service connection.  VA received an NOD from the Veteran in November 2008.  VA issued to the Veteran an SOC dated in May 2009.  VA received a substantive appeal in May 2010.  See VA Form 9 (May2010).  A January 2011 Board decision granted service connection for lung disability (interstitial fibrosis).  See BVA Decision (January 10, 2011).  Thereafter, the RO assigned a noncompensable evaluation from February 5, 2008, a 60 percent evaluation from January 19, 2010 and a 100 percent evaluation from March 6, 2012.

VA treatment records reflect that, in June 2009, the Veteran denied respiratory symptoms to include cough, sputum, chest pain with breathing, and shortness of breath.  Clinical findings showed "good bilateral air entry.  No wheezes, crackles or rhonchi."  Agent Orange Registry Exam dated in August 2009 shows normal respiratory movements, percussion, and inspiration/expiration breath sounds.  A March 2010 note reflects that the Veteran "denies specific acute complaints."  Review of systems showed negative respiratory findings.  Lungs were described as clear, and unlabored.

Private x-ray dated January 19, 2010 reflects an impression of bilateral interstitial fibrosis consistent with asbestosis.  A letter dated February 15, 2011 from a private physician (TL) to the Veteran's private attorney reflects that an August 18, 2010 pulmonary function test showed findings for FVC 56 percent predicted and DLCO 56 percent predicted, which corresponds to VA schedular criteria for a 60 percent evaluation.  No pulmonary function study was attached to this letter.  Another private physician submitted a letter also dated August 18, 2010 showing that a PFT of the same date revealed:  FVC of 56 percent predicted; FEV1 of 48 percent predicted; FEV1/FVC of 69 percent; and DLCO 56 percent predicted.

In a May 2, 2011 rating decision, the RO implemented the grant of service connection for lung disability and assigned an initial 0 percent rating effective from February 5, 2008 based on the Veteran failure to attend his scheduled VA examination date.  See Rating Decision (May 2, 2011).  It was noted that the private PFT results were considered, but these were not in accordance 38 CFR 4.96(d) (when an evaluation is based on PFTs, the post-bronchodilator results are required for disability evaluation purposes except when the results are normal or when the examiner determines that post bronchodilator studies should not be done and states why).  Id.

On May 6, 2011, VA received a call from the Veteran.  He requested a new date for his VA examination (previously scheduled for April 15, 2011) because he was unable to attend the prior appointment date due to his work schedule.  See VA Form 119 (May 6, 2011).  A May 9, 2011 letter notified the Veteran of the assigned rating and effective date of the award.  See Notification Letter (May 9, 2011).

Thereafter, in June 2011, VA received an NOD from the Veteran regarding the assigned 0 percent evaluation for lung disability; this letter included a request for a new VA examination or acceptance of the private medical evidence of record as sufficient to award a 60 percent evaluation for lung disability.  In support of the claim, the attorney submitted a letter sent to her from Dr. TL dated in February 2011, wherein Dr. TL reiterated his prior findings and conclusions.  See Medical Treatment Record - Non Government Facility (June 1, 2011).  

On August 11, 2011, the Veteran underwent a VA respiratory examination that showed PFT findings as follows:  FVC of 54 percent predicted and FEV1 47 percent predicted.  DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant.  Oxygen therapy was not required.  There was no evidence of congestive heart failure, cardiomegaly, cor pulmonale, or pulmonary hypertension.  The examiner noted that the disability did not affect the Veteran's usual occupation or affect his daily activities.  See VA examination (August 22, 2011).

In a February 28, 2012 rating decision, the RO granted a 60 percent evaluation for lung disease, effective January 19, 2010 (date of the private x-ray showing interstitial fibrosis).  See Rating Decision - Narrative (February 28, 2012).  A VA letter dated March 5, 2012 notified the Veteran of the increased benefits award and effective date.  See Notification Letter (March 5, 2012).

In February 2012, the RO issued to the Veteran an SOC on the issue of entitlement to an evaluation in excess for 60 percent for lung disease.  See SOC (February 28, 2012).  

On March 6, 2012, VA received an application for increased compensation based on unemployability.  See Third Party Correspondence (March 6, 2012); see also, VA Form 21-8940 (March 14, 2012).  The Veteran reported that his lung disease precluded employment.

Report of VA examination dated in May 2012 reflects diagnoses that include interstitial lung disease without cardiopulmonary complications (i.e. cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension).  The Veteran treated his disorder with inhalational bronchodilator therapy (intermittent, not daily).  He did not require oxygen therapy.  PFT results showed pre/post bronchodilator results as follows:  FCV of 47/49 percent predicted; FEV1 of 43/51 percent predicted; and FEV1/FEV 68/77 percent predicted.  The examiner stated that the FEV1 most accurately reflects the current pulmonary function.  It was noted that DLCO testing was not performed because it is not indicated for the Veteran's condition.  Exercise capacity testing was not performed.  The examiner stated that the Veteran's respiratory condition impacts his ability to work (limited jobs requiring prolonged exertional capacity due to shortness of breath on exertion).  Subsequent DCLO testing was performed on November 20, 2012, which showed DCLO of 38 percent predicted.  See VA Examination (November 20, 2012).

In January 2013, VA received a claim for individual unemployability.  See VA Form 21 8940 (January 4, 2013).  The RO issued to the Veteran a VCAA letter dated in March 2013 on the issues of bilateral interstitial fibrosis and individual unemployability.  See VCAA/DTA Letter (March 18, 2013).

In a May 2013 rating decision, the RO granted a 100 percent evaluation for lung disease, effective March 6, 2012, based on DLCO less than 40 percent of predicted value-noting a value of 38 percent  See Rating Decision (May 2013).  The RO indicated that this date was selected as this is "the date we received the claim for asbestosis and inferred a claim for increase for this service-connected disability."  Id. at 5.  The RO notified the Veteran of this decision in a May 2013 letter.  See Notification Letter (May 23, 2013).  Thereafter, the Veteran expressed his disagreement in a June 2013 statement and argued that his claim originated on February 6, 2008.  See Notice of Disagreement (June 6, 2013).  See also, VA Form 21-4138 (June 21, 2013), Notice of Disagreement (December 18, 2013).  In January 2014, the RO issued to the Veteran an SOC and the Veteran submitted a timely appeal in February 2014.  See Statement of the Case (January 29, 2014); VA Form 9 (February 5, 2014).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for higher initial evaluations.  The more probative evidence of record does not show that the Veteran's symptoms more nearly reflect the criteria for the next higher ratings.  38 C.F.R. § 4.7.

For the period between February 5, 2008 and January 19, 2010, the evidence does not show that the Veteran more nearly met the criteria for a compensable evaluation.  There are no PFTs for this period.  A June 2009 VA treatment records shows no complaints or findings suggestive of compensably disabling respiratory disease.  Similarly, the August 2009 Agent Orange Registry Exam showed normal respiratory movements, percussion, and inspiration/expiration breath sounds.  This medical evidence does not support the claim for a compensable evaluation and, while the Veteran speculates that he met the criteria for a compensable evaluation during this period, the Board notes that he did not present for his scheduled VA compensation examination on this matter due to work demands and the assignment of a schedular evaluation based on this disorder requires PFTs or clinical findings maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; when outpatient oxygen therapy is required.  Thus, the Board must rate the claim during this period based on the evidence of record.  Cf 38 C.F.R. § 3.655.  

For the period of time from January 19, 2010 to March 6, 2010, the evidence does not show that the Veteran more nearly met the criteria for an evaluation in excess of 60 percent (or in other words met the criteria for a 100 percent rating).  None of the PFTs more closely resemble an FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted.  Also, for this period of time, the evidence does not show maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension; or outpatient oxygen therapy.  PFTs findings that meet the 60 percent schedular criteria are first shown on August 18, 2010 and no earlier.  Also, PFTs findings that meet the 100 percent schedular criteria are first shown on November 20, 2012.  It is on this date that there was a DCLO of 38 percent, which meets the criteria for the 100 percent schedular evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for initial higher disability ratings, the evidence does not meet the schedular requirements for initial higher evaluations in this case.

The Board acknowledges that the Veteran believes an award of a 100 percent rating is warranted from the date he filed his claim for service connection in February 2008.  His statements concerning symptoms and treatment are both competent and credible evidence.  However, far more probative of the degree of the disability are the PFT results prepared by skilled professionals since the schedular criteria are predicated on such findings rather than subjective reports of severity of respiratory disability.  In essence, lay statements are of limited probative value.  Ratings of respiratory disability involve the mechanical application of the rating criteria to the PFT or medical findings for maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension; or; outpatient oxygen therapy.

Neither PFT findings nor the other pertinent medical findings, such as, cardiopulmonary findings for cor pulmonale, are susceptible to lay observation.  Therefore, to the extent that the Veteran opines he met such criteria, the Board finds his statements have no probative value.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, higher evaluations are not warranted based on any other provision of the rating schedule.

The weight of the evidence is against the claim.  There is no basis to further stage the rating as there is no distinct period where the criteria for a different rating are met, other than assigned.  See Fenderson, supra.  Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's respiratory disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

An initial evaluation in excess of 0 percent prior to January 19, 2010, in excess of 60 percent from January 19, 2010 to March 6, 2012 for interstitial lung fibrosis is denied.


REMAND

The matter of entitlement to TDIU prior to March 6, 2012 is part of the pending appeal.  As this matter has not been considered in the first instance by the AOJ, the Board believes that due process requires remand of the issue for AOJ consideration and any development deemed necessary.

It is noted that TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, for the period prior to March 6, 2012, the Veteran met the numeric criteria for TDIU since November 2008 pursuant to 38 C.F.R. § 4.16(a).  During this period, service connection was established for lung disease (60%), post-traumatic stress disorder (50%), a skin disability (30% from February 5, 2008 and 10% from May 1, 2012) diabetes mellitus with erectile dysfunction (20%), tinnitus (10%), and bilateral hearing loss (0%).  He had a combined disability rating of 40 percent from February 5, 2008, 70 percent from November 21, 2008, 90 percent from January 19, 2010, and 90 percent from March 9, 2011 to March 6, 2012.

On remand, the AOJ should determine whether the evidence more nearly reflect physical and mental limitations precluding substantially gainful employment due to service-connected disability for the period prior to March 6, 2012.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue to the Veteran a VCAA letter on the issue of TDIU and undertake any development it determines to be warranted in that matter.

2. The AOJ should adjudicate the claim for TDIU prior to March 6, 2012.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter 

or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


